                 Case 3:20-cv-05478-BAT Document 20 Filed 01/28/21 Page 1 of 8




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     TINA M.,
 8
                               Plaintiff,                  CASE NO. C20-5478-BAT
 9
            v.                                             ORDER REVERSING AND
                                                           REMANDING FOR FURTHER
10
     COMMISSIONER OF SOCIAL SECURITY,                      ADMINISTRATIVE PROCEEDINGS
11
                               Defendant.
12

13          Plaintiff Tina M. seeks review of the denial of her application for Supplemental Security

14   Income and Disability Insurance Benefits. She contends the ALJ erred in evaluating the medical

15   opinion evidence, finding that her mental impairments did not meet a listing, and assessing her

16   residual functional capacity; she seeks remand for an award of benefits. Dkt. 18. The Court

17   REVERSES the Commissioner’s final decision and REMANDS the matter for further

18   administrative proceedings under sentence four of 42 U.S.C. § 405(g).

19                                            DISCUSSION

20          A.       Medical opinions

21          Plaintiff argues that the ALJ misevaluated the medical opinions regarding her mental and

22   physical impairments. Dkt. 18 at 5. In general, the ALJ must give specific and legitimate reasons

23   for rejecting a treating or examining doctor’s opinion that is contradicted by another doctor, and



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
                 Case 3:20-cv-05478-BAT Document 20 Filed 01/28/21 Page 2 of 8




 1   clear and convincing reasons for rejecting a treating or examining doctor’s uncontradicted

 2   opinion. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1996).

 3          1.       Mental impairments

 4          With respect to plaintiff’s mental impairments, the ALJ evaluated opinions from

 5   examining psychiatrist Mary Lemberg, M.D., examining psychologist Daniel Pratt, Psy.D., and

 6   the state agency consultants. Plaintiff argues that the ALJ discounted Dr. Pratt’s opinion without

 7   explaining the stated reason and despite the fact that Dr. Pratt’s opinion was consistent with Dr.

 8   Lemberg’s opinion, which the ALJ gave significant weight. Plaintiff also argues that the ALJ

 9   erroneously gave significant weight to the consultants’ opinions despite the fact that they relied

10   on Dr. Pratt in forming their opinion but found only moderate limitations where Dr. Pratt found

11   marked limitations Dkt. 18 at 5-6.

12          Dr. Pratt opined that plaintiff had moderate to marked limitations in most work activities

13   and rated the overall severity of her impairments as marked. Tr. 1211. The ALJ discounted Dr.

14   Pratt’s opinion, finding, in full: “Little weight is given to these determinations, as they appear

15   heavily influenced by the claimant’s subjective complaints rather than objective medical

16   assessments.” Tr. 70. The ALJ gave no explanation for this finding nor any other reason for

17   discounting this opinion.

18          An ALJ does not provide an adequate reason for rejecting an examining doctor’s opinion

19   by questioning the credibility of the patient’s complaints where the doctor does not discredit

20   those complaints and supports his ultimate opinion with his own observations. Edlund v.

21   Massanari, 253 F.3d 1152, 1159 (9th Cir. 2001). Dr. Pratt did not call into question the

22   credibility of plaintiff’s statements to him. To the contrary, he noted that plaintiff’s score on the

23   Rey-15 test suggested adequate effort in performing to her full potential and indicated a lower



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 2
               Case 3:20-cv-05478-BAT Document 20 Filed 01/28/21 Page 3 of 8




 1   likelihood of malingering. Tr. 1212. And Dr. Pratt supported his opinion with his own

 2   observations and clinical assessment, including the results of the mental status examination he

 3   administered. Tr. 1212-13.

 4          Moreover, an ALJ does not give a specific reason for rejecting an opinion by merely

 5   stating it is unsupported by sufficient objective findings. See Embrey v. Bowen, 849 F.2d 418,

 6   421-22 (9th Cir. 1988). The ALJ must do more than offer her conclusions; she must also explain

 7   why her interpretation, rather than the treating doctor’s interpretation, is correct. Orn v. Astrue,

 8   495 F.3d 625, 632 (9th Cir. 2007) (citing Embrey, 849 F.2d at 421-22). The ALJ’s conclusory

 9   statement that Dr. Pratt’s opinion appeared to be heavily influenced by plaintiff’s subjective

10   complaints was both inaccurate and insufficient to reject an examining doctor’s opinion. The

11   ALJ erred by rejecting this opinion without giving specific and legitimate reasons for

12   discounting it.

13          The state agency consultants opined that plaintiff would have difficulty remembering

14   more complex instructions; she could remember and complete simple repetitive tasks; she could

15   interact with the public appropriately on a superficial basis; and she would do best in a

16   predictable working environment. Tr. 223-24, 237-39, 254-55, 268-69. The ALJ gave these

17   opinions significant weight, finding that they were supported by the limited mental health

18   treatment documented in the record and Dr. Lemberg’s findings. Tr. 71. Plaintiff argues that this

19   assessment was erroneous because the consultants cited primarily to Dr. Pratt’s evaluation in

20   developing their opinions but found only moderate limitations where Dr. Pratt found marked

21   limitations. Dkt. 18 at 6-7. The Court finds that the reevaluation and reweighing of the medical

22   opinions required by the ALJ’s error in rejecting Dr. Pratt’s opinion will necessarily entail a

23   reweighing of the consultants’ opinions. The ALJ shall reevaluate these opinions on remand.



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 3
                 Case 3:20-cv-05478-BAT Document 20 Filed 01/28/21 Page 4 of 8




 1          2.       Physical impairments

 2          With respect to plaintiff’s physical impairments, the ALJ evaluated records from

 3   plaintiff’s worker’s compensation claim. Among these records was an orthopedic examination,

 4   in which the doctor opined that plaintiff could return to regular duty with restrictions. Tr. 941-43.

 5   The ALJ gave this opinion “substantial but not significant weight,” finding that it was detailed

 6   and supported by objective evidence, but the record supported additional limitations. Tr. 70. The

 7   ALJ gave partial weight to the remainder of the opinions contained in the worker’s compensation

 8   records, noting that these opinions ranged from plaintiff being able to return to full duty without

 9   restrictions, to being able to return to modified duty, to being unable to work. Id. The ALJ

10   further noted that the Social Security Administration is subject to different rules and regulations

11   than the worker’s compensation program and found that the other opinions in the worker’s

12   compensation records did not contain adequate explanation for their findings. Id.

13          Plaintiff argues that the ALJ erred in discounting the other opinions in the worker’s

14   compensation records because this “likely” refers to the opinions of treating providers, which

15   “suggests” that the ALJ improperly discounted the opinions of treating doctors without a specific

16   basis for doing so. Dkt. 18 at 7-8. Plaintiff also argues that the fact that the worker’s

17   compensation program is subject to different rules and regulations than the Social Security

18   Administration is a blanket statement that, without more, does not provide a reason to reject a

19   medical opinion. Id. at 8.

20          Plaintiff’s assertion about what was “likely” contained in these records and what the

21   ALJ’s reasoning “suggests” is speculative and is not sufficient to establish error in the ALJ’s

22   decision. A claimant waives an argument by failing to develop it. See Ve Thi Nguyen v. Colvin,

23   No. C13-882 RAJ-BAT, 2014 WL 1871054 at * 2 (W.D. Wash., May 8, 2014) (unpublished)



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 4
               Case 3:20-cv-05478-BAT Document 20 Filed 01/28/21 Page 5 of 8




 1   (citing Vandenboom v. Barnhart, 421 F.3d 745, 750 (8th Cir. 2005) (rejecting out of hand

 2   conclusory assertion that ALJ failed to consider whether claimant met listings because claimant

 3   provided no analysis of relevant law or facts regarding listings); Perez v. Barnhart, 415 F.3d

 4   457, 462 n. 4 (5th Cir. 2005) (argument waived by inadequate briefing); Murrell v. Shalala, 43

 5   F.3d 1388, 1389 n. 2 (10th Cir. 1994) (perfunctory complaint fails to frame and develop issue

 6   sufficiently to invoke appellate review)). Plaintiff does not identify specific opinions that the

 7   ALJ improperly rejected, explain how the ALJ erred in finding that the opinions were not well

 8   supported by explanation, or explain how the ALJ’s rejection of these opinions was harmful to

 9   her claim. Plaintiff has waived this argument by failing to do more than speculating as to what

10   the ALJ’s errors might have been. The Court declines to further consider the argument.

11          Plaintiff also asserts that various notations in the record and her testimony indicate

12   limitations regarding her ability to sit, stand, walk, and perform postural movements. Dkt. 18 at

13   8. She points to worker’s compensation records, her reports to Dr. Lemberg, and treatment notes

14   documenting findings such as numbness and muscle spasms. Id. An ALJ must explain why

15   “significant, probative evidence has been rejected,” and must explain why uncontroverted

16   medical evidence is rejected. Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984). However,

17   while the ALJ must “make fairly detailed findings in support of administrative decisions to

18   permit courts to review those decisions intelligently,” the ALJ “need not discuss all evidence

19   presented.” Id. at 1394-95. Plaintiff has not established, simply by pointing to treatment notes the

20   ALJ did not discuss, that the ALJ erred in assessing the medical evidence or that there were

21   functional limitations the ALJ should have included but did not.

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 5
                 Case 3:20-cv-05478-BAT Document 20 Filed 01/28/21 Page 6 of 8




 1          B.       Step three

 2          The ALJ found at step three that plaintiff’s impairments did not meet or equal a listed

 3   impairment. Tr. 65. The ALJ considered whether plaintiff’s mental impairments met listings

 4   12.04, 12.06, and 12.15 and found that with respect to the paragraph B criteria, plaintiff had

 5   moderate limitations in all four functional areas, and that plaintiff also did not meet the

 6   paragraph C criteria. Tr. 65-66.

 7          Plaintiff argues that these findings are against the great weight of the medical evidence.

 8   Dkt. 18 at 10. She asserts that the ALJ erred by relying on plaintiff’s subjective reports to find

 9   only moderate limitations even though the ALJ rejected Dr. Pratt’s evaluation because it relied

10   on those same subjective reports. Id. And she noted that Dr. Pratt, whose opinion the ALJ

11   improperly rejected, found marked limitations in areas of concentration, persistence, and

12   maintaining pace, interacting with others, and the ability to adapt. Id. at 11. She argues that if the

13   ALJ were to properly credit this opinion, the ALJ would be required to find that her mental

14   impairments meet or equal the listings. Id. She argues in the alternative that her mental

15   impairments also meet the paragraph C criteria. Id. at 11-12.

16          The Court agrees that the ALJ’s erroneous rejection of Dr. Pratt’s opinion requires a

17   reevaluation of whether plaintiff’s mental impairments meet or equal the listings. This opinion is

18   highly probative of the issue. However, because Dr. Pratt’s opinion is but one component of that

19   assessment, the Court declines to direct a finding that plaintiff is disabled at step three.

20          C.       Remand for further proceedings

21          Plaintiff argues that the ALJ’s errors in evaluating the medical evidence mean the ALJ’s

22   RFC finding and finding of non-disability are not supported by substantial evidence and the

23   decision must therefore be reversed and remanded. Dkt. 18 at 12-14. She further argues that an



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 6
               Case 3:20-cv-05478-BAT Document 20 Filed 01/28/21 Page 7 of 8




 1   immediate award of benefits is appropriate in this case. Id. at 15. The Court may remand for an

 2   award of benefits where (1) the record has been fully developed and further administrative

 3   proceedings would serve no useful purpose, (2) the ALJ has failed to provide legally sufficient

 4   reasons for rejecting evidence, whether claimant testimony or medical opinion, and (3) if the

 5   improperly discredited evidence were credited as true, the ALJ would be required to find the

 6   claimant disabled on remand. Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Courts

 7   have flexibility in applying this rule and may instead remand for further proceedings where the

 8   record as a whole “creates serious doubt that a claimant is, in fact, disabled.” Id. at 1021.

 9          The Court finds that the error in this case does not establish the rare circumstances where

10   remand for an award of benefits is appropriate. Even if Dr. Pratt’s opinion were credited as true,

11   a proper assessment of the evidence requires that it be weighed along with the other evidence,

12   including Dr. Lemberg’s examining opinion, the consultants’ opinions, and plaintiff’s testimony.

13   Because further administrative proceedings could remedy the defect, the Court finds that an

14   order directing an award of benefits is not appropriate in this case.

15                                             CONCLUSION

16          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

17   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

18   On remand, the ALJ shall reevaluate the medical opinion evidence related to plaintiff’s mental

19   impairments and shall reevaluate whether plaintiff’s mental impairments meet or equal a listed

20   impairment. The ALJ shall reassess plaintiff’s residual functional capacity and redo the

21   //

22   //

23   //



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 7
              Case 3:20-cv-05478-BAT Document 20 Filed 01/28/21 Page 8 of 8




 1   remainder of the five-step disability evaluation process as necessary. The ALJ shall further

 2   develop the record as the ALJ deems necessary and appropriate to make a new decision.

 3          DATED this 28th day of January, 2021.

 4

 5                                                        A
                                                          BRIAN A. TSUCHIDA
 6                                                        Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 8
